Citation Nr: 0022403	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-00 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the lumbar spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for degenerative 
changes of both knees, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Los Angeles, California (RO) which continued 10 percent 
disability ratings for the veteran's service-connected 
degenerative changes of the lumbar spine and of both knees.  
During the course of this appeal the RO increased the 
disability rating for the lumbar spine disorder to 20 
percent, effective in November 1996.


REMAND

The veteran asserts that he is entitled to a higher 
evaluation for his service-connected low back and knee 
disorders.  He contends that his current symptomatology is 
more severe than is contemplated by the currently assigned 
disability ratings for these disorders.

The Board finds initially that the veteran's claims are well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to an evaluation of a service-connected disability 
is sufficient to establish a well-grounded claim for a higher 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999); Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board also finds that additional RO action is required to 
comply with the VA duty to assist prior to further Board 
review of the veteran's claims.

The veteran perfected his appeal on the matters at issue in 
this case in January 1999.  The RO has provided the veteran 
with a Statement and a Supplemental Statement of the Case 
(SSOC), the latest of which is an SSOC dated in November 
1999.  According to that SSOC, the most recent medical 
evidence the RO considered in this case was from June 1999.  
Initial review of the evidence discloses that before the RO 
transmitted the claims file to the Board for consideration of 
this appeal, it associated with the claims file additional VA 
radiological records dated in November 1999 and in January 
2000.  The totality of these records includes additional 
evidence pertaining directly or indirectly to the service-
connected disorders which are the subject of this appeal.

A veteran is entitled to RO consideration of additional 
evidence submitted to the record after initiation of an 
appeal, provided the evidence is relevant to the issue on 
appeal, unless the veteran or his representative waives 
consideration.  A veteran also is entitled to notice of the 
RO's decision and, if the decision is adverse, to an 
opportunity to respond to the decision.  38 C.F.R. §§ 19.31, 
19.37, 20.1304(c) (1999).  Because the RO did not consider 
evidence submitted after June 1999 and because neither the 
veteran nor his representative waived RO consideration of 
this evidence, the claim must be remanded so the RO can cure 
the procedural defect.

Preliminary review of the available medical evidence 
discloses insufficient basis upon which to determine to what 
extent, if any, the veteran may be entitled to an increased 
rating for the disorders at issue here.  At his March 1999 RO 
hearing the veteran attributed substantial pain to his low 
back and bilateral knee disabilities.  He also reported pain 
to the VA physician who examined him in June 1999.  However, 
no current examination records comment on a functional loss, 
if any, resulting from low back or bilateral knee pain.  The 
Board notes that VA must consider provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.49 in assigning an evaluation for 
degenerative joint disease and that rating personnel must 
consider functional loss and clearly explain the affect of 
pain upon the disability.  See VAOPGCPREC 9-98.

The RO also should determine if there are additional 
treatment records relating to evaluation and treatment for 
the veteran's low back and bilateral knee disorders.  The RO 
should obtain relevant, nonduplicative treatment records and 
associate them with the claims file.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should ask the veteran to 
identify all sources of VA or non-VA 
treatment for a low back and for a 
bilateral knee disorder since June 1999.  
The RO should obtain copies of relevant 
treatment records and associate them with 
the claims file only to the extent they 
are not already of record.  See 38 C.F.R. 
§ 3.159 (1999).

2.  The RO should arrange for a VA 
orthopedic examination to determine the 
nature and severity of the veteran's 
lumbar spine and bilateral knee 
disorders.  All indicated studies must be 
conducted.  The claims file, or copies of 
pertinent documents located therein and a 
copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examinations.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings.  Range of motion 
should be reported in all planes and in 
degrees and the examiner should express 
an opinion as to whether the veteran's 
limitation of low back and bilateral knee 
motion is slight, moderate or severe.  
The examining physician also should 
review pertinent aspects of the veteran's 
history and comment on the effects of the 
veteran's service-connected low back and 
bilateral knee disorders upon the 
veteran's ordinary activity and on how it 
impairs him functionally.  The examiner 
should also specifically comment on the 
degree of functional loss, if any, 
resulting from pain, weakened movement, 
excess fatigability, or incoordination 
and fully explain the rationale for all 
conclusions.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and 38 C.F.R. §§ 4.40, 
4.45 and 4.49 (1999).  The veteran is 
advised that failure to report for a 
scheduled examination may have 
consequences adverse to the claims.  
38 C.F.R. § 3.655 (1999); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  When the requested development is 
complete the RO should review the claim 
in light of the additional evidence, 
including all medical records received 
since June 1999.

Thereafter, the RO should readjudicate the veteran's claims 
for higher ratings for low back and for bilateral knee 
disorders.  If the RO denies one or more of the benefits 
sought on appeal, it should issue a supplemental statement of 
the case and provide the veteran with a reasonable time 
within which to respond.  The RO then should return the case 
to the Board for final appellate consideration.


The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


